JOHN HANCOCK FINANCIAL OPPORTUNITIES FUND AMENDMENT TO SUBADVISORY AGREEMENT Appendix A referenced in Section 3 COMPENSATION OF SUB-ADVISER of the Fund’s Subadvisory Agreement dated December 31, 2005, is hereby amended, effective January 18, 2013, to reflect the following: Fund Percentage of Average Daily Gross Assets John Hancock Financial Opportunities Fund Subadvisory All Gross Assets [ %] “Gross assets” of the Fund means total assets of the Fund, including any form of investment leverage, minus all accrued expenses incurred in the normal course of operations, but not excluding any liabilities or obligations attributable to investment leverage obtained through (i) indebtedness of any type (including, without limitation, borrowing through a credit facility/commercial paper program or other forms of borrowings or the issuance of debt securities), (ii) the issuance of preferred shares or other similar preference securities, and/or (iii) any other means. Executed this 18th day of January, 2013. JOHN HANCOCK FINANCIAL OPPORTUNITIES FUND By: /s/ Andrew G. Arnott Name: Andrew G. Arnott Title: Executive Vice President JOHN HANCOCK ASSET MANAGEMENT A DIVISION OF MANULIFE ASSET MANAGEMENT (US) LLC By: /s/ Diane R. Landers Name: Diane R. Landers Title: Chief Administrative Officer JOHN HANCOCK ADVISERS, LLC By: /s/ Jeffrey H. Long Name: Jeffrey H. Long Title: Chief Financial Officer
